DETAILED ACTION
This is a first Office action on the merits to the application filed 04/13/2022. Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022, 06/15/2022 and 08/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-13 are rejected under 35 U.S.C 103 as being unpatentable over Ohara et al. (US 2021/0136837), hereinafter “Ohara”, in view of Takeda et al.  (US 2020/0366398), hereinafter “Takeda”, in further view of Luo et al. (US 2018/0176067), hereinafter “Luo”.

Regarding claim 1 and 12, Ohara teaches:
A method performed by a user equipment (UE) (200 Fig.1) in a wireless communication system supporting an unlicensed band (Fig. 1 Radio Communication system, NR [0031]), the method comprising: 
configuring at least one candidate resource region for a synchronization signal/physical broadcast channel (SS/PBCH) block in the unlicensed band (Upon the start of the initial access process, at step S1, base station broadcasts synchronization signals and system information [0031] in an SS block, consisting of NR-PSS, NR-SSS and NR-PBCH, in specific resource blocks. UE devices, e.g. UE 200, receives these SS blocks [0036- 0038], to synchronize and join into cell coverage. See Fig. 2, step S1); 
receiving, from a base station (BS), the SS/PBCH block in a candidate resource region among the at least one candidate resource region in the unlicensed band ([0036]: UE 200 receives NR-PSS, NR-SSS, NR-PBCH transmitted from the base station, upon the start of the initial access, at step S1 (see Fig. 2). Fig. 3 illustrates plurality of SS blocks, known as SS burst set, and periodicity); 
obtaining a PBCH from the SS/PBCH block ([0036]: UE 200 receives NR-PSS, NR-SSS, NR-PBCH transmitted from the base station, upon the start of the initial access, at step S1 (see Fig. 2); 

Ohara does not teach:
based on the PBCH, configuring at least one search space set for a physical downlink control channel (PDCCH) in the unlicensed band; and 
receiving, from the BS, the PDCCH in a search space set among the at least one search space set in the unlicensed band, 
wherein two candidate resource regions for the SSB/PBCH block are configured within a time interval, wherein the time interval has a duration of 14 consecutive orthogonal frequency division multiplexing (OFDM) symbols indexed by OFDM symbol indices n = 0, 1, 2,...,13, and wherein each candidate resource region for the SS/PBCH block has a duration of four consecutive OFDM symbols,
wherein a first candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 2 in the time interval, and 
wherein a second candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 9 in the time interval.
However, Takeda, in a similar field for synchronized, initial access by UE in a NR system, teaches:
based on the PBCH, configuring at least one search space set for a physical downlink control channel (PDCCH) in the unlicensed band; and 
receiving, from the BS, the PDCCH in a search space set among the at least one search space set in the unlicensed band ([0044]: In this embodiment, the synchronization/initialization process continues with: [0044] the UE receives the PDCCH, and the PDSCH scheduled by the PDCCH, and acquires the RMSI in the PDSCH, on the basis of the control resource set configuration notified by the PBCH. Base station transmits PDCCH, PDSCH and PBCH (part of SS block, with PSS and SSS) in NR network.)
wherein two candidate resource regions for the SSB/PBCH block are configured within a time interval, wherein the time interval has a duration of 14 consecutive orthogonal frequency division multiplexing (OFDM) symbols indexed by OFDM symbol indices n = 0, 1, 2,...,13, and wherein each candidate resource region for the SS/PBCH block has a duration of four consecutive OFDM symbols,
wherein a first candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 2 in the time interval (See Fig. 3B: SSB#1 (of two SSBs) is positioned starting at symbol index #2, and occupying 4 symbols total (including consecutive symbol indicies#3, #4 and #5). The time slot consists of 14 symbols, indexed 0,1,2,3…13, along the t (time) axis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Ohara in order to provide further detail on the synchronization process for multiple SS blocks, that correspond with transmissions via different beams in a multi-beam network for synchronization with the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

	Ohara in view of Takeda, does not teach:

wherein a second candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 9 in the time interval.
However, Luo, in a similar endeavor disclosing positioning SS blocks within a burst of SS blocks, teaches:
wherein a second candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 9 in the time interval. (the relative position of SS blocks (each 4 symbols long) within an SS block burst may be determined based on at least one of symbol index, slot number, subframe number or radio frame number [0085]. In other words, the initial position of the SS block, can be indicated by a symbol index, e.g. n=9 for the second SS block.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Luo into the method of Ohara in view of Takeda in order to provide maximum flexibility for the positioning of each SS block to accommodate varying time gap, to accommodate wide variations in beam switching capabilities on the base station, and UE devices.

Particularly for claim 12, Ohara teaches:
A communication device configured to operate in a wireless communication system supporting an unlicensed band, the communication device comprising: 80Attorney Docket No.: 19819-1358002 
at least one transceiver (See Fig. 14, 1004 communication device, performing communication between computers via wire or wireless [0139]; 
at least one processor (1001 Processor, Fig. 14); and 
at least one computer-readable memory (1002 storage device, Fig 14, computer readable recording medium [0137]) operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations (See Fig. 1, 1007 interconnection between 1001 processor and 1002 memory, supporting processor executing various processes or operations. [0136]).

Regarding claim 2, Ohara does not teach:
the first candidate resource region for the SS/PBCH block is configured in four consecutive OFDM symbols at OFDM symbol indices n = 2, 3, 4, and 5 in the time interval, and 
wherein the second candidate resource region for the SS/PBCH block is configured in four consecutive OFDM symbols at OFDM symbol indices n = 9, 10, 11, and 12 in the time interval.
However, Takeda, in a similar field for synchronized, initial access by UE in a NR system, teaches:
the first candidate resource region for the SS/PBCH block is configured in four consecutive OFDM symbols at OFDM symbol indices n = 2, 3, 4, and 5 in the time interval (See Fig. 3B: SSB#1 (of two SSBs) is positioned starting at symbol index #2, and occupying 4 symbols (#3, #4 and #5). The time slot consists of 14 symbols, indexed 0,1,2,3…13, along the t (time) axis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Ohara in order to provide further detail on the synchronization process for multiple SS blocks, that correspond with transmissions via different beams in a multi-beam network for synchronization with the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
However, Luo, in a similar endeavor disclosing positioning SS blocks within a burst of SS blocks, teaches:
wherein the second candidate resource region for the SS/PBCH block is configured in four consecutive OFDM symbols at OFDM symbol indices n = 9, 10, 11, and 12 in the time interval ([0085]: the relative position of SS blocks (each 4 symbols long) within an SS/PBCH burst may be determined based on at least one of symbol index, slot number, subframe number or radio frame number [0085]. In other words, the initial position of the SS block, can be indicated by a symbol index, e.g. n=9, starting symbol index for the second SS/PBCH.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Luo into the method of Ohara in view of Takeda in order to provide maximum flexibility for the positioning of each SS block to accommodate varying time gap, to accommodate wide variations in beam switching capabilities on the base station, and UE devices.

Regarding claim 3, Ohara in view of Takeda does not teach:
a time gap of three OFDM symbols is configured between (i) a last OFDM symbol of the first candidate resource region for the SS/PBCH block and (ii) an initial OFDM symbol of the second candidate resource region for the SS/PBCH block.
However, Luo, in a similar endeavor disclosing positioning SS blocks within a burst of SS blocks for various gaps (in time), teaches:
a time gap of three OFDM symbols is configured between (i) a last OFDM symbol of the first candidate resource region for the SS/PBCH block and (ii) an initial OFDM symbol of the second candidate resource region for the SS/PBCH block. (Luo teaches a gap (in time) may be used between SS blocks, and indicated various ways [0075-0077, 0080]. [0085]: the relative position of SS blocks (each standard 4 symbols long) within a burst may be determined based symbol index or “anchor” SS block. This implies that the starting symbol index for the resource for the second SSB/PBCH block can be indicated, for example, to be 3 symbols after the last symbol of the resource block of the first (or “anchor”) SSB/PBCH block, which equates to a time gap of 3 OFDM symbols.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Luo into the method of Ohara in view of Takeda in order to provide maximum flexibility for the positioning of each SS block to accommodate varying time gap, to accommodate wide variations in beam switching capabilities on the base station, and UE devices, to improve device synchronization with base station cell coverage.

Regarding claim 4, Ohara does not teach:
wherein among the at least one search space set for the PDCCH, two search space sets are configured within the time interval, wherein a first search space set among the two search space sets for the PDCCH has an initial OFDM symbol at OFDM symbol index n = 0 in the time interval, and wherein a second search space set among the two search space sets for the PDCCH has an initial OFDM symbol at OFDM symbol index n = 7 in the time interval.
However, Takeda teaches:
wherein among the at least one search space set for the PDCCH, two search space sets are configured within the time interval, wherein a first search space set among the two search space sets for the PDCCH has an initial OFDM symbol at OFDM symbol index n = 0 in the time interval (See Fig. 3B: Two symbol coreset (configured region of the downlink control channel [0008] illustration with, coreset #1 and coreset #2 shown. Coreset#1 starts at symbol index n=0, for the first PDCCH transmission)
However, Luo teaches:
a second search space set among the two search space sets for the PDCCH has an initial OFDM symbol at OFDM symbol index n = 7 in the time interval. (Luo teaches a CORESET mapping method where the starting symbol index for the SS/PBCH block can be indicated by a symbol index [0085]. This implies that for a starting index of n=9 for example, the CORESET resource blocks for the downlink PDCCH can adjust to start at n= 7 for a two symbol coreset.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Luo into the method of Ohara in view of Takeda in order to provide maximum flexibility for the positioning of each SS block to accommodate varying time gap, to accommodate wide variations in beam switching capabilities on the base station, and UE devices, to improve device synchronization with base station cell coverage.

Regarding claim 5, Ohara does not teach:
wherein the first search space set for the PDCCH is configured in two consecutive OFDM symbols at OFDM symbol indices n = 0 and 1 in the time interval, and 
wherein the second search space set for the PDCCH is configured in two consecutive OFDM symbols at OFDM symbol indices n = 7 and 8 in the time interval.
However, Takeda teaches:
wherein the first search space set for the PDCCH is configured in two consecutive OFDM symbols at OFDM symbol indices n = 0 and 1 in the time interval (See Fig. 3B: Two symbol coreset (configured region of the downlink control channel [0008] illustration with, coreset #1 and coreset #2 shown. Coreset#1 starts at symbol index n=0, for the first PDCCH transmission)
However, Luo teaches:
wherein the second search space set for the PDCCH is configured in two consecutive OFDM symbols at OFDM symbol indices n = 7 and 8 in the time interval. (Luo teaches a CORESET mapping method where the starting symbol index for the SS/PBCH block can be indicated by a symbol index [0085]. This implies that for a starting index of n=9, for example, the CORESET resource blocks for the downlink PDCCH can adjust to n= 7 and 8 for a two symbol coreset. The two symbol CORESET shown in Fig 3B Takeda)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Luo into the method of Ohara in view of Takeda in order to provide maximum flexibility for the positioning of each SS block to accommodate varying time gap, to accommodate wide variations in beam switching capabilities on the base station, and UE devices, to improve device synchronization with base station cell coverage.

Regarding claim 6, Ohara does not teach:
a number OFDM symbols that are configured for each search space set depends on a number of frequency-domain resource blocks (RBs) that are configured for the search space set.
However, Takeda teaches:
a number OFDM symbols that are configured for each search space set depends on a number of frequency-domain resource blocks (RBs) that are configured for the search space set (See Fig. 4A, 4B and 4C, which illustrate the exemplary cases where the CORESET bandwidths are 24 RBs, 48 RBs, and 96 RBs, for two (See Fig. 1) symbol wide search space. The RBs, up to 96, can fit in two symbols bandwidth.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Ohara in order to provide exemplary mapping of the CORESET when the SS block is subject to TDM and the CORESET configuration is determined, providing clarity in linking the size of the RBs with the additional system information (RMSI) needed for the UE to complete synchronization with the base station. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
 
Regarding claim 7, Ohara teaches:
wherein for a subcarrier spacing (SCS) of 15 kHz and 30 kHz, two candidate resource regions for the SSB/PBCH block are configured within the time interval (See Fig. 14, [0080-0081]: SS blocks positioned within a burst is supported in both 15 kHz and 30 kHz subcarrier spacing) 
However, Ohara does not teach:
wherein one of the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 2 in the time interval, and 
wherein another of the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 8 in the time interval.
However, Takeda teaches:
wherein one of the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 2 in the time interval (See Fig. 3B: SSB#1 (of two SSBs) is positioned starting at symbol index #2, and occupies 4 symbols total (#3, #4 and #5)., and 
wherein another of the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 8 in the time interval. (See Fig. 3B: SSB#2 is positioned starting at symbol index #8, and occupies 4 symbols total (#9, #10, #11)

Regarding claim 8, Ohara does not teach:
wherein the PDCCH is transmitted based on a channel access procedure.
However, Takeda teaches:
wherein the PDCCH is transmitted based on a channel access procedure. ([0045-0046]: the UE uses a RMSI PDCCH monitoring window for monitoring the PDCCH used to schedule the RMSI. Such window indicates the timing at which the UE reads the RMSI, with a duration of “x” continuous slots, and periodicity “y” that may be equal to or different from the periodicity of the SS burst set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Ohara in order to provide further detail on the synchronization process for multiple SS blocks, that correspond with transmissions via different beams in a multi-beam network for synchronization with the UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
 
Regarding claim 9, Ohara does not teach:
wherein the PDCCH comprises information regarding a resource allocation for receiving a physical downlink shared channel (PDSCH) that includes system information.
However, Takeda teaches
wherein the PDCCH comprises information regarding a resource allocation for receiving a physical downlink shared channel (PDSCH) that includes system information. ([0044]: The UE receives the PDCCH and the PDSCH scheduled by the PDCCH, and acquires the RMSI (remaining system information) in the PDSCH, on the basis of the control resource set configuration notified by the PBCH.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Chen in order to provide the specific exchanges necessary for the specific UE upon entering the cell coverage of the base station.

Regarding claim 10, Ohara does not teach:
the system information includes remaining minimum system information (RMSI) that is not included in the SS/PBCH block. 
However, Takeda teaches:
the system information includes remaining minimum system information (RMSI) that is not included in the SS/PBCH block.  ([0044-0045]: The UE receives the PDCCH, and the PDSCH scheduled by the PDCCH, and acquires the RMSI in the PDSCH on the basis of the control resources set configuration notified by the PDSCH [0044].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Ohara in order to provide the remaining minimum system information (RMSI) using the PDCCH, leaving the PBCH with minimum bandwidth/payload for the minimum system information (MSI), to improve network efficiency (Takeda [0038, 0048]). 

Regarding claim 11, Ohara teaches 
the UE is configured to communicate with a network. (See Fig. 1, UE 200 communicating with base station 100) 

Regarding claim 13, Ohara teaches:
A method performed by a base station (BS) (100 Fig. 1) in a wireless communication system supporting an unlicensed band (Fig. 1 Radio Communication system, NR [0031]), the method comprising: 
configuring at least one candidate resource region for a synchronization signal/physical broadcast channel (SS/PBCH) block in the unlicensed band (Upon the start of the initial access process, at step S1, base station broadcasts synchronization signals and system information [0031] in an SS block, consisting of NR-PSS, NR-SSS and NR-PBCH, in specific resource blocks. UE devices like 200 receives these SS blocks [0036- 0038], to synchronize and join into cell coverage. See Fig. 2, step S1); 
transmitting, to a user equipment (UE), the SS/PBCH block in a candidate resource region among the at least one candidate resource region in the unlicensed band ([0036]: UE 200 receives NR-PSS, NR-SSS, NR-PBCH transmitted from the base station, upon the start of the initial access, at step S1 (see Fig. 2). Fig. 3 illustrates plurality of SS blocks, known as SS burst set, which can display periodicity);, wherein the SS/PBCH block comprises a PBCH block ([0036]: UE 200 receives NR-PSS, NR-SSS, NR-PBCH transmitted from the base station, upon the start of the initial access, at step S1 (see Fig. 2); 

Ohara does not teach:
that comprises information regarding at least one search space set for a physical downlink control channel (PDCCH) in the unlicensed band; and 
transmitting, to the UE, the PDCCH in a search space set among the at least one search space set in the unlicensed band, 
wherein two candidate resource regions for the SSB/PBCH block are configured within a time interval, wherein the time interval has a duration of 14 consecutive orthogonal frequency division multiplexing (OFDM) symbols indexed by OFDM symbol indices n = 0, 1, 2,...,13, and wherein each candidate resource region for the SS/PBCH block has a duration of four consecutive OFDM symbols, 
wherein a first candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 2 in the time interval, and 
wherein a second candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 9 in the time interval.
However, Takeda teaches:
that comprises information regarding at least one search space set for a physical downlink control channel (PDCCH) in the unlicensed band; and 
transmitting, to the UE, the PDCCH in a search space set among the at least one search space set in the unlicensed band ([0044]: In this embodiment, the synchronization/initialization process continues with: [0044] the UE receives the PDCCH, and the PDSCH scheduled by the PDCCH, and acquires the RMSI in the PDSCH, on the basis of the control resource set configuration notified by the PBCH. Base station transmits PDCCH, PDSCH and PBCH (part of SS block, with PSS and SSS))
wherein two candidate resource regions for the SSB/PBCH block are configured within a time interval, wherein the time interval has a duration of 14 consecutive orthogonal frequency division multiplexing (OFDM) symbols indexed by OFDM symbol indices n = 0, 1, 2,...,13, and wherein each candidate resource region for the SS/PBCH block has a duration of four consecutive OFDM symbols, 
wherein a first candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 2 in the time interval (See Fig. 3B: SSB#1 (of two SSBs) is positioned starting at symbol index #2, and occupying 4 symbols (#3, #4 and #5). The time slot consists of 14 symbols, indexed 0,1,2,3…13, along the t (time) axis.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Takeda into the method of Ohara in order to provide further detail on the synchronization process for multiple SS blocks, that correspond with transmissions via different beams in a multi-beam network for any UE. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

	Ohara in view of Takeda, does not teach:

wherein a second candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 9 in the time interval.
However, Luo, in a similar endeavor disclosing positioning SS blocks within a burst of SS block, teaches:
wherein a second candidate resource region among the two candidate resource regions for the SS/PBCH block has an initial OFDM symbol at OFDM symbol index n = 9 in the time interval. (the relative position of SS blocks (each standard 4 symbols long) within a burst may be determined based on at least one of symbol index, slot number, subframe number or radio frame number [0085]. In other words, the initial position of the SS block, can be indicated by a symbol index, e.g. n=9.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Luo into the method of Ohara in view of Takeda in order to provide maximum flexibility for the positioning of each SS block to accommodate varying time gap, to accommodate wide variations in beam switching capabilities on the base station, and UE devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         

/JASON E MATTIS/               Primary Examiner, Art Unit 2461